Tarbell, J.:
Mandamus to compel the treasurer of the city of Yazoo to pay over to the treasurer of the state monies received by the former in payment of licenses in said city, to sell vinous and spirituous liquors. The writ was awarded by the circuit court, whereupon the city treasurer brought the case to this court. The only error assigned is the action of the court in sustaining the petition and granting the writ.
This is an attempt to evade, by a city charter, section 6, of article 8, Constitution of Mississippi, by which all monies received for licenses to sell vinous and spirituous liquors are dedicated to the support of common schools. The authorities of Yazoo city are empowered to raise moneys for local purposes, but the *444constitution stands in the way of their retention of the money belonging to the common school fund, and which should be paid over to the state treasurer, under section 2457, Code of 1871.
This case is, in its spirit and essential elements, particularly in the claim set up to the “ exclusive ” right in the municipal authorities to the monies arising from licenses for the sale of intoxicating liquors, like that of Drysdale v. Pradat, 45 Miss. 445.
The charter of the city of Yazoo is subordinate to the constitution and to the code.

Judgment affirmed.